Citation Nr: 0001431	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-05 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin condition 
and hair loss, claimed as manifestations of undiagnosed 
illness.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for fatigue, claimed as 
a manifestation of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
December 1990 to May 1991.  His DD-214 also reports prior 
active service for one year, 4 months and 19 days.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision in 
which the RO denied service connection for a skin condition 
and hair loss, anxiety, and fatigue, claimed as 
manifestations of undiagnosed illness, and denied service 
connection for hypertension.  The December 1997 rating 
decision also granted service connection for joint pains as 
due to undiagnosed illness, and assigned a 20 percent 
disability rating.  The veteran appealed the denials of 
service connection for a skin condition and hair loss, 
fatigue, and hypertension.


REMAND

In his January 1998 notice of disagreement, the veteran 
requested a hearing at the RO before a local hearing officer.  
Thereafter, the veteran was scheduled for an RO hearing in 
March 1998.  Prior to the date of his scheduled hearing, the 
veteran submitted a substantive appeal to the Board (VA Form 
9) in which he indicated a desire to have a hearing in 
Washington, D.C., before a member of the Board.  On the date 
of the scheduled hearing at the RO on March 25, 1998, a 
handwritten note in the claims folder reflects that the 
veteran appeared at the RO and met with his representative; 
no hearing was conducted and the veteran indicated, through 
his representative, an intention to submit additional 
evidence.

A second VA Form 9 was received from the veteran in February 
1999 addressing only the issue of entitlement to service 
connection for hypertension.  That document indicated that 
the veteran no longer wanted to have a hearing before the 
Board.  Inasmuch as the veteran had already perfected his 
appeal to the Board on all issues (including entitlement to 
service connection for hypertension), the RO advised the 
veteran that he did not need to submit a second VA Form 9 
unless he was clarifying the nature and type of a hearing he 
wanted.  In October 1999, the veteran's representative 
submitted a statement in which he indicated the veteran's 
continuing request for a hearing before the Board in 
Washington, D.C.  Thereafter, in November 1999, the veteran 
was notified that he had been scheduled for a Board hearing 
in Washington, D.C., in January 2000.  In a December 1999 
statement which was received at the Board on January 11, 
2000, the veteran indicated a desire to have an RO hearing 
prior to having a Board hearing in Washington, D.C.

Against this background, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should afford the veteran a 
hearing before an RO hearing officer.

2.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
again consider the veteran's claims on 
appeal in light of all relevant evidence 
of record (to include his hearing 
testimony) and all pertinent legal 
authority.  

3.  If any benefit sought remains denied, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and be afforded the 
appropriate time period to respond before 
the claim(s) is/are returned to the Board 
for appellate consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument within the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


